SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1467
CA 12-00810
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


RENEE SCIARA AND MATTHEW SCIARA,
PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

SURGICAL ASSOCIATES OF WESTERN NEW YORK, P.C.
AND GEORGE BLESSIOS, M.D.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


BRIAN P. FITZGERALD, P.C., BUFFALO (BRIAN P. FITZGERALD OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOSEPH V. MCCARTHY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie   County (John M.
Curran, J.), entered September 19, 2011 in a medical   malpractice
action. The order, among other things, granted that    part of
defendants’ motion seeking a court appointed referee   to supervise any
future depositions in this matter.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court